                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION


UNITED STATES OF AMERICA,

                           Plaintiff,
v.                                                 Case No. 2:18-cr-41
                                                   HON. PAUL L. MALONEY
LEE EDWARD BLOMQUIST,

                      Defendant.
_______________________________/

                                ORDER OF DETENTION

      Defendant appeared before the undersigned on November 7, 2018, for the initial

appearance and arraignment on this case. The government moved for detention with

the agreement of pretrial services.

      For reasons stated on the record:

      IT IS HEREBY ORDERED that defendant will remain detained pending further

proceedings.


      IT IS SO ORDERED.

                                          /s/ Timothy P. Greeley
                                          TIMOTHY P. GREELEY
                                          UNITED STATES MAGISTRATE JUDGE
Dated: November 7, 2018
